
	

114 HR 1648 IH: Ronald Reagan Birthplace Historic Site Establishment Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1648
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Lamborn introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Secretary of Interior to establish the Ronald Reagan Birthplace National Historic
			 Site in Tampico, Illinois, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ronald Reagan Birthplace Historic Site Establishment Act. 2.Ronald Reagan birthplace historic site (a)Acquisition of propertyAs soon as practicable after the date of enactment of this Act, the Secretary shall purchase with donated or appropriated funds and from a willing owner only, fee simple, unencumbered title to the Property and to any personal property related to the Property that the Secretary determines to be appropriate for the purposes of this Act.
 (b)EstablishmentAfter the Property is acquired by the Secretary, the Secretary shall designate the Property as the Ronald Reagan Birthplace Historic Site.
 (c)Land descriptionThe Secretary shall ensure that a copy of the land description of the Property is on file and available for public inspection in the appropriate offices of the National Park Service.
			3.Administration
 (a)In generalThe Secretary shall administer the Historic Site in accordance with the provisions of this Act and with laws generally applicable to national historic sites, including—
 (1)applicable provisions of division A of subtitle I of title 54, United States Code; and (2)chapter 3201 of title 54, United States Code.
 (b)Shared resourcesTo the greatest extent practicable, the Secretary shall use the resources of other sites administered by the National Park Service in the State of Illinois.
 (c)Management planNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare a general management plan for the Historic Site.
 4.Definitions:In this Act: (1)Historic siteThe term Historic Site means the Ronald Reagan Birthplace National Historic Site.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)PropertyThe term Property means the property commonly known as the Reagan Birthplace and Museum located at—
 (A)111–113 Main Street, Tampico, Illinois; and (B)the Main Street Historic District which was added to the National Register of Historic Places on June 3, 1983 (Ref. # 82002602).
				
